By the Court..
“The prisoner, John Sheahan, is in- “ dieted for stealing six fur caps, the property of Augus- “ tus F. Dettreich. The evidence against the prisoners “ that kind in law denominated circumstantial or presump“live evidence. This kind of evidence is peculiarly prop- “ er for the consideration of a jury. There are some cir- “ cumstances against the prisoner. '
1. “ He was found in possession of the stolen articles.
2. “ He refused to give any account how they came into “ his possession.
3. “ They were found in a dark cellar, secured in a “ trunk.
4. “ He refused, at first, to afford the officers any facili- “ ties to search the premises, but afterwards consented.
“ There are other circumstances in his favor.
1. “ The chest in which the articles were was not locked.
2. “ The stolen property was found on the top of the “ trunk.
3. “ There were six hats stolen, and but three found.
4. “ It appears the articles were stolen in the day time, “the prisoner was’lame, a circumstance that would prob- “ ably have attracted the attention of the prosecutor to his “ person, if he had been in the store.
5. “ A number of respectable witnesses have testified “ that the prisoner heretofore sustained a good character.”
*191And the Court left it to the jury to say, from all the circumstances of the case, whether the prisoner was guilty or not guilty.
The prisoner was acquitted.